Title: Admission of a New Congressman, [11 November] 1794
From: Madison, James
To: 




[11 November 1794]

   
   On 13 April John Francis Mercer of Maryland resigned his House seat, and during the recess Gabriel Duvall was elected to the vacancy. On 7 November the House referred Duvall’s credentials to the Standing Committee of Elections. On 11 November Murray objected to reading the committee’s report before admitting Duvall.


Mr. Madison was for the report being read. It would only delay the admission of the gentleman for a few minutes. It was therefore better to receive it, and then take him in. There was a question, if Mr. Mercer was now to appear before the house, could he take his seat? Mr. Madison would not undertake to answer the question. It was a delicate one. He would have the report read. If it was favourable, act as concurring with it. If not so, lay it aside, and admit the member from Maryland to qualify without taking any notice of it.



   
   Philadelphia Gazette, 12 Nov. 1794 (also reported in Gazette of the U.S., 11 Nov. 1794, and Dunlap and Claypoole’s Am. Daily Advertiser, 12 Nov. 1794).






[11 November 1794]

   
   Parker spoke in favor of Murray’s objection.


Mr. Madison was still for reading the report of the committee. His object was to accelerate the reception of the Gentleman, which would inevitably and properly take place. If the House were to admit him to qualify, without first reading the report, it might hereafter be asked, Why was a report made at all, when the House refuse to read it? It might, on a future occasion, be said, “Perhaps that report has been unfavourable, and the House have contradicted the report of their own committee.”



   
   Philadelphia Gazette, 12 Nov. 1794 (also reported in Gazette of the U.S., 11 Nov. 1794). Murray waived his objection, the report was read, and the House admitted Duvall to his seat.




